DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claims 1-20 filed on November 12, 2020. 
3.	The drawings filed on 11/12/2020 have been accepted.
4.	Preliminary amendment to the claims, filed 11/12/2020 has been acknowledged.
	
ALLOWABLE SUBJECT MATTER
	5.	Claims 1-20 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts
6.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
7.	For Independent claim 1, prior art Andrychowicz, Marcin, et al. "Fair two-party computations via bitcoin deposits." International Conference on Financial Cryptography and Data Security. Springer, Berlin, Heidelberg, 2014 has been found to teach:

    PNG
    media_image1.png
    487
    591
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    499
    555
    media_image2.png
    Greyscale

Prior art EP 1912376 A1 (Thomas et al.)) has been found to teach “[a] method for authenticating a client node towards a server node, said method comprising: obtaining a secret key s by said client node and using it to generate a one-way hash chain which is bound to the identity of said client node through a unique hash-code value contained in a certificate; deriving a number of m public/private key pairs, m being an integer, by said first node using said one-way hash chain of said first node, said public/private key pairs being bound to one another and to the hash-code value contained in said client node's certificate; sending by said client node one of its generated public keys along with its certificate to said server node; authenticating said client node by said 
8.	Since, no prior art was found to teach: “(iii) calculating a third derived public key based at least in part on the first derived public key; (iv) calculating a fourth derived public key based at least in part on the second derived public key; (v) applying a one-way function to each of the first secret value and the second secret value to create respective first and second veiled secret values; (vi) communicating the first veiled secret value from the first user to the second user and the second veiled secret value from the second user to the first user;” in combination with “constructing first and second blockchain transactions each comprising the first veiled secret value and the second veiled secret value, the first and second blockchain transactions arranged to be unlockable to transfer control of a respective first or second resource upon provision of both the first secret value and the second secret value to a respective blockchain transaction, wherein unlocking of the first blockchain transaction causes the first secret value to be revealed to the second user, and unlocking of the second blockchain transaction causes the second secret value to be revealed to the first user, and wherein revelation of the first secret value to the second user enables the second user to calculate a second private key corresponding to the third derived public key, and revelation of the second secret value to the first user enables the first user to calculate a first private key corresponding to the fourth derived public key.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For dependent claims 2-20, the claims are allowed due to their dependency on allowable independent claim 1.
9.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
10.	Prior arts made of record, not relied upon: 
US 2018/0276626 A1 (laiben et al.): a method for immediate validation of a blockchain transaction comprising: providing a blockchain network operated in accordance with a ruleset; providing a first computer; providing a second computer; providing a first public key identifying a first account on the blockchain network, the first public key being associated with the first computer; providing a second public key identifying a second account on the blockchain network, the second public key being associated with the second computer; providing a central authority server, the central authority server being a node in the blockchain network and operating a shadow ledger for the blockchain network in accordance with the ruleset; receiving, at the second computer, the first public key and a transaction request using the public key; receiving, at the central authority server, an access token for the second computer and data for the transaction request, the data comprising at least the first public key and the second public key; the central authority server verifying, based on the access token, the first public key, and the second public key that the transaction is valid on the blockchain network according to the ruleset; and receiving, at the second computer, a result of the verifying step indicating that the transaction is valid. Para. 0015
Bennink, Peter, et al. An analysis of atomic swaps on and between ethereum blockchains using smart contracts. Technical report, 2018.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438